Information Disclosure Statement
The information disclosure statement filed 12/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the statement under 37 CFR 1.97(e) was not signed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Examiner notes that the information disclosure statement filed 2/10/2022 provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and has been considered and is included in the file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given through communication with Rachel Shui Wan Yu on February 10, 2022.

The application has been amended as follows: 

(Currently amended) A plant planting device, comprising: 
at least one plant growing tank, the at least one plant growing tank including: 
a tank body, 
a plate-shaped tilt member, obliquely provided at a bottom of the tank body and configured to support a plant; 
plate-shaped tilt member, the at least one flow guiding element is a plurality of strip-shaped protrusions arranged on the plate-shaped tilt member; 
a partition board, the partition board divides the at least one plant growing tank into a plant growing region and a liquid buffer region, the partition board is provided thereon with at least one first opening, the at least one first opening is configured to connect the plant growing region with the liquid buffer region;
a flashboard that cooperates with the at least one first opening, and the flashboard is configured to adjust an opening size of the at least one first opening; and
a plant fixing layer, the plant fixing layer is provided above the at least one flow guiding element, and the plant fixing layer includes a plurality of plant fixing holes;
a liquid supply tank, wherein the liquid buffer region further includes at least one second opening opened at a bottom of the liquid buffer region, and the liquid supply tank is connected with the liquid buffer region through the at least one secondPage 2 of 8Application Serial No. 16/340,919PATENT opening;
a lighting device provided above the at least one plant growing tank,
a frame body, the frame body includes a plurality of plant planting layers, and the at least one plant growing tank is provided in at least one of the plurality of plant planting layers, 
a carbon dioxide replenishing device, the carbon dioxide replenishing device includes: 
a carbon dioxide detecting unit, for detecting a carbon dioxide concentration in the plant planting device; and 
a carbon dioxide supply unit, for releasing carbon dioxide to the plant planting device, 
a fan, the fan is provided on a side face of the frame body and air above the plant growing tank flows when the fan is turned on; and 
an electric control box provided in the plant planting layer;
plate-shaped tilt member, the end and the other end of the plate-shaped tilt member being relatively tilted with each other, and the plate-shaped tilt member is provided in the plant growing region 


4. (Currently amended) The plant planting device according to claim 1, wherein, a shape of the flashboard is identical with a shape of the at least one first opening, a the at least one first opening, and the flashboard is pluggable into the at least one first opening.
 
10. (Currently amended) The plant planting device according to claim 1, wherein, the liquid supply tank includes a pipeline and a pump body, the plant growing region includes a liquid supply port; the liquid supply port is provided on a side of the plant growing region away from the liquid buffer region; and the liquid supply tank is configured to transport the liquid in the liquid supply tank to the liquid supply port through the pipeline under driving of the pump body.

11. (Currently amended) The plant planting device according to claim 1, wherein, the liquid supply tank further includes a first temperature control device, and the first temperature control device is used for adjusting a temperature of the liquid in the liquid supply tank.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643